DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 30, 2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-14 and 23-29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.
Information Disclosure Statement
	The IDS received on February 3, 2022 is proper and is being considered by the Examiner.
	The IDS was received with the statement under 37 CFR 1.97(e)(1).
Drawings
The replacement drawings received on June 30, 2022 are noted.  However, they contain the same issue identified in the Office Action mailed on January 18, 2022.  Enlarging the same figure without does not improve the legibility of the figure texts because the fluorescence measurements on Y-axis of Figures 1A and 2A are still not clearly legible.
The resolution of the figure must be improved.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because texts of some figures are too small to be clearly legible.  For example, Figures 1A and 2A contains texts which are too small and are not clearly legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The object to the specification is objected to for failing to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825, made in the Office Action mailed on January 18, 2022 is withdrawn in view of the Amendment received on June 30, 2022.
Claim Rejections - 35 USC § 112
The rejection of claims 4, 8, 18, 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on January 18, 2022 is withdrawn in view of the Amendment received on June 30, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or joint inventor (or for application subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 has been amended to depend from claim 15.  Claim 21 recites the limitation, “said nucleic acid content”.  There is no longer an antecedent basis for this limitation in the claim.	
	In addition, it is now unclear what is meant by the phrase, “the sample comprises the nucleic acid and wherein said nucleic acid content is from 35-100% of the nucleic acid content in the sample” because a sample should contain 100% of nucleic acid, not a portion.  In addition, it is unclear whether the phrase means that “the nucleic acid” (i.e., target nucleic acid) is present in 35-100% of the sample.  If a target nucleic acid is a particular gene, it cannot be present in 100% of the sample.
	It is noted that claim 21 was previously dependent on claim 19, wherein the “nucleic acid content” referenced to that which was adhered to a surface.  Presently amended claim no longer references this context and therefore becomes indefinite.	Claim 22 is indefinite by way of its dependency on claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 15, 16, and 19-22 under 35 U.S.C. 102(a)(1) as being anticipated by Hourfar et al. (Clinical Chemistry, 2005, vol. 51, no. 7, pages 1217-1222), made in the Office Action mailed on January 18, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on June 30, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claim 15, Hourfar et al. teach a method of determining nucleic acids comprising the steps of:
contacting a biological sample comprising or suspected of comprising nucleic acids with a surface, wherein the nucleic acid if present adheres to the surface (“we report on a novel aqueous chemistry for purification of nucleic acids”, page 1218, 1st column, 3rd paragraph; “240-L plasma samples were mixed”, page 1218, 2nd column, 3rd paragraph; “[f]or binding of the nucleic acids, MagPrep® silica particles … were used in this study.  Particles consists of a nucleus of paramagnetic iron oxide coated with silica”, page 1218, 2nd column, 1st paragraph);
washing the adhered nucleic acids and the surface with a first buffer (“washing buffer (WBN) consisted of 0.5 mL of Nonidet P40 … pH 6.8…”, page 1218, 2nd column, 2nd paragraph);
washing the adhered nucleic acids with a second buffer wherein the second buffer has a pH that is equal to or higher than the first buffer (“elution buffer (EB) was 10 mmol/L … pH 8.5…”, page 1218, 2nd column, 2nd paragraph); 
amplifying at least some of the nucleic acids to produce an amplification product (“[f]rom the total eluted volume … 10 L was subjected to HIV-1 PCR and 15 L to HCV PCR, respectively”, page 1220, 1st column, 2nd paragraph); and detecting the amplified product (detection via real time PCR with Ct, see Table 1), wherein the step of contacting the nucleic acids with the surface is performed using an adhesion solution comprising kosmotropic salts (“lysis/binding buffer (TAAN) was prepared by dissolving 3.96 g of ammonium sulfate”, page 1218, 2nd column, 2nd paragraph; “240-L plasm samples were mixed with 760 L of TAAN containing 30 L of bead suspension”, page 1218, 2nd column, 3rd paragraph).
With regard to claim 16, the metal oxide is coated with Silica which is SiO2 (“iron oxide coated with silica”, page 1218, 2nd column, 1st paragraph).
With regard to claims 19-22, the method taught by Hourfar et al. is identical to that which is claimed and therefore is deemed to bind the requisite nucleic acid content from the plasma sample.
According to In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant” (pp. 430).   
Therefore, the invention as claimed is anticipated by Hourfar et al.Response to Arguments:
Applicants traverse the rejection.
Applicants’ contend that the elution buffer employed by Hourfar et al. cannot be considered a second wash buffer (page 12, 1st paragraph, Response).
Applicants refers to the instant specification’s disclosure regarding “washing buffer” and “wash buffer” as being distinct from “elution buffer” (page 12, Response).
Applicants’ argument has been considered but has not been found persuasive for two reasons.
The first reason is that Applicants’ claims do not require that the first and the second buffer be different.  This is because the second buffer being employed in the claims recite that the second wash buffer has a “pH that is equal to or higher than the first buffer”.
To this end, there is no reason why Hourfar et al. would not anticipate this aspect because the artisans actually explicitly teach washing with a first wash buffer and repeating the wash again.  Such would read on using a first and second wash buffers, the second buffer having a pH equal to the first wash buffer (see blow from page 1218, 2nd column, 3rd paragraph from Hourfar):

    PNG
    media_image1.png
    202
    614
    media_image1.png
    Greyscale

	Therefore, Hourfar et al. clearly anticipate the step of using a second buffer having the same pH as the first buffer for washing.
	Secondly, the Office respectfully disagrees with Applicants’ characterization that the “wash buffer” of Hourfar et al. does not qualify as a second wash buffer.  This is because there is no explicit definition provided in the specification that wash buffer cannot be an elution buffer.
	Referring to Applicants’ discussion regarding a “second wash buffer”, while the specification may contain discussions of a second wash buffer and an elution buffer, there are no explicit definitions that a second wash buffer cannot be an elution solution.  In addition, instant claims do not contain an explicit “elution step” with an elution buffer that is different from the second wash buffer, as well as simply reciting that after a second wash buffer, the nucleic acids are amplified (step e), which can be reasonably concluded that the second washing step leads to the amplification of the nucleic acids which first are eluted from the fixed surface.
	Therefore, Applicants’ arguments are not found persuasive because: 1) Hourfar et al.’s repetition of the washing step with the same buffer embraces the presently recited step of using a generically recited second buffer which has a pH that is equal to the first buffer; and 2) there is no explicit disclosure so as to distinguish that an elution buffer cannot be a second wash buffer.
	The rejection is maintained therefore.


The rejection of claims 1, 7, 15, 17, 18, 30, 32, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (Lab Chip, 2011, vol. 11, pages 259-265), made in the Office Action mailed on January 18, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on June 30, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claim 15, Min et al. teach a method of determining nucleic acids comprising the steps of:
contacting a biological sample comprising or suspected of comprising nucleic acids with a surface, wherein the nucleic acid if present adheres to the surface (“we employed kosmotropic salt solution to capture DNA to the surface of a silicon oxide pillar chamber”, page 260, 1st column, 3rd paragraph);
washing the adhered nucleic acids and the surface with a first buffer (“[k]osmotropic salts were easily removed from the chip by a simple washing step”, page 260, 1st column, 3rd paragraph; “washing buffer containing … sodium acetate (pH 3.0)”, page 261, 1st column, bottom paragraph);
washing the adhered nucleic acids with a second buffer wherein the second buffer has a pH that is equal to or higher than the first buffer (“bound DNA was efficiently released when a neutral or slightly alkaline aqueous solution … (pH 9.0) was introduced”, page 260, 1st column, 3rd paragraph); 
amplifying at least some of the nucleic acids to produce an amplification product (“dynamic range of the device was tested for quantitative detection of E. coli O157:H7 … to PCR based detection”, page 260, 2nd column, 2nd paragraph), wherein the step of contacting the nucleic acids with the surface is performed using an adhesion solution comprising kosmotropic salts (“sodium acetate”, page 260, 2nd column, 3rd paragraph).
With regard to claim 17, the solid surface is a plurality of micropillars (see Figure 1).
With regard to claim 18, the pillar height is 100 m (see Table 1).
With regard to claim 1, the sample is delivered to the microfluidic region comprising the pillars (“CLHT was designed to provide an effective interface between sample preparation and the microfluidic PCR chip”, page 260, 2nd column, 1st paragraph; see also Figure 1).
With regard to claim 7, the metal oxide is also taught as being aluminum oxide (“Kosmotropic salts were easily removed with a washing step and did not affect the downstream enzymatic reaction.  The bound DNA was efficiently released when the PCR mixture (pH 9.0) was introduced to the chamber … same type of chip coated with aluminium oxide showed a similar DNA concentration effect”, page 264, 2nd column, 2nd paragraph).
With regard to claims 30 and 32, the assay from concentration of DNA to amplification is less than one hour (“[l]ysed E. coli cells were mixed with equal volume of binding buffer … containing sodium acetate … introduced into the microchip by centrifugation at 100g for 1 min.  The chip was then washed by introducing 200 l of washing buffer containing 10 mM sodium sulfate and 100 mM sodium acetate (pH 3.0) by centrifugation at 100 g for 1 min followed by additional centrifugation at 10 000g for 1 min to remove all the residual washing buffer … PCR reaction mixture was added to the reservoir and introduced into the chamber by centrifugation at 100g for 30 s …PCR reaction were cycled under 95oC denaturation for 60 s, 30 cycles of 5s, … 5 s, …25s.”, page 261, 1st column, bottom paragraph to 2nd column, 1st paragraph).1
With regard to claim 33 the amplification is performed on PCR chamber (see above).
Therefore, Min et al. anticipate the invention as claimed.
Response to Arguments:
Applicants traverse the rejection.
Applicants’ contend that the elution buffer employed by Min et al. cannot be considered a second wash buffer (page 12, 1st paragraph, Response).
Applicants refers to the instant specification’s disclosure regarding “washing buffer” and “wash buffer” as being distinct from “elution buffer” (page 12, Response).
Applicants’ argument has been considered but has not been found persuasive.
	As stated above, the Office respectfully disagrees with Applicants’ characterization that the “PCR buffer” of Min et al. does not qualify as a second wash buffer.  This is because there is no explicit definition provided in the specification that wash buffer cannot be an PCR buffer.
	Referring to Applicants’ discussion regarding a “second wash buffer”, while the specification may disclose a second wash buffer and an elution buffer, there are no explicit definitions that a second wash buffer cannot be a PCR buffer solution.  
	In addition, the claims do not recite the use of a wash buffer, rather the claims recite that the use of buffer to wash.  To this end, because there is no discarding of the buffer after contact in the present methods, introducing a PCR buffer solution into the solid surface after the first wash would arguably be considered washing of the surface with additional buffer reagent. 
	Therefore, Applicants’ arguments are not found persuasive because there is no explicit disclosure so as to distinguish that an PCR buffer cannot be a second wash buffer.
	The rejection is maintained therefore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Hourfar et al. (Clinical Chemistry, 2005, vol. 51, no. 7, pages 1217-1222) in view of Chua et al. (EP 2 329 019 B1, published December 2014; IDS ref) made in the Office Action mailed on January 18, 2022 is maintained for the reasons of record.
Applicants’ do not present any new arguments for the present rejection in the Amendment received on June 30, 2022 but solely rely on their arguments presented for the anticipation rejection over Hourfar et al. which have already been responded to above.  As no additional arguments are presented for the instant rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Hourfar et al. have already been discussed above.
Hourfar et al. do not teach ever possible buffer types for their kosmotrophic binding buffer as well as the types of wash buffers which can be utilized.
Consequently, Hourfar et al. do not explicitly teach that a first wash buffer has a pH between 1-4.5 and contains NaCl (claim 2) or that a second wash buffer has a pH between 1-4.5 and does not contain kosmotropic salts (claim 3).
Chua et al. teach a highly similar method to that of Hourfar et al., that is, binding of nucleic acids onto a solid surface, followed by their washes and elution of the nucleic acids therefrom (see section [0007], “binding the nucleic acid to a solid phase at a first pH in the presence of a binding buffer … washing the bound nucleic acid with a wash solution … eluting the nucleic acid from the solid phase …”; “[p]referred lysis/binding buffers for use according to the invention comprise a kosmotropic agent”, section [0025]).
Chua et al. teach that the wash solution to be used comprises a pH of 3.5 to 5.0 which overlaps to that which is claimed by claims 2 and 3 (section [0040], “[p]referably the pH of the wash solution is pH 5.0 or less, preferably from pH 3.5-5”, section [0039]) and the wash buffer does not contain the kosmotropic salt (see section [0040]), wherein the artisans state that nucleic acids “obtained with 10 mM Tris-HCl, pH 4 and ph 5 was significantly higher”, section [0058]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hourfar et al. and combine them with the teachings of Chua et al., thereby arriving at the invention as claimed for the following reasons.
The reason for combining other types of kosmotropic salt/binding buffer for binding nucleic acids to a solid surface with optimized wash buffer solutions is based on the need recognized by both Hourfar et al. and Chua et al., which is explicitly stated as utilizing non-hazardous reagents which are typically utilized in nucleic acid extraction/purification and allow for ease of automation:
“Although the introduction of real-time PCR has led to considerable progress in automating the amplification and detection steps of NAT, nucleic acid isolation remains very labor-intensive when performed … methods are complicated, time-consuming, hazardous, and unsuitable for treating high number of samples … These methods have therefore been largely supplanted by extraction procedure based on the method described by Boom et al. … which uses the principle of adsorption of nucleic acids to silica matrices in the presence of chaotropic salts and alcohol … salt guanidine thiocyanate is one of the most powerful chaotopes and is commonly used in the Boom method … automation of Boom method is complex because of the chemical properties of the reagents used” 

page 1217, 2nd column, to page 1218, 1st column, 1st paragraph, Hourfar et al.

“Boom et al. … describes a method in which a sample containing guanidinium thiocyanate … disadvantage of such methods, however, is that chaotropic agents and organic solvents are highly inhibitory to enzymatic reactions … can interfere with subsequent enzymatic processing of the isolated nucleic acid, for example in nucleic acid sequencing or amplification.  Use of chaotropic agents and organic solvents is also undesirable because these reagents are toxic and difficult to handle …” 
section [0002] and [0003], Chua et al.
Therefore, one of ordinary skill in the art would have been motivated to take the teachings of Hourfar et al. with the teaching of Chua et al., so as to arrive at the method of Hourfar et al. which would utilize other known types of kosmotropic salt lysing/binding buffers which would work optimally with wash buffers of different pH conditions, arriving at the claimed invention of utilizing wash buffers which have a pH level of 1-4.5, since Chua et al. explicitly teach a preferred wash buffer having the pH between 3.5 to 5.
As to utilizing NaCl in the wash buffer, such would have been one of many salts from which to base the pH buffering capability and therefore, its selection would have been well-within the purview of the ordinarily skilled artisan.
The invention as claimed is deemed prima facie obvious over the cited references therefore.

The rejection of claims 1, 42, 5, 6, 8, 9, 30, and 31-37 under 35 U.S.C. 103 as being unpatentable over Hourfar et al. (Clinical Chemistry, 2005, vol. 51, no. 7, pages 1217-1222) in view of Jiang et al. (Lab Chip, 2014, vol. 14, pages 671-676), made in the Office Action mailed on January 18, 2022 is maintained for the reasons of record.
Applicants’ do not present any new arguments for the present rejection in the Amendment received on June 30, 2022 but solely rely on their arguments presented for the anticipation rejection over Hourfar et al. which have already been responded to above.  As no additional arguments are presented for the instant rejection, the rejection is maintained for the reasons already of record.
The Rejection:
With regard to claims 1 and 30, Hourfar et al. teach a method of determining nucleic acids comprising the steps of:
contacting a biological sample comprising or suspected of comprising nucleic acids with a surface, wherein the nucleic acid if present adheres to the surface (“we report on a novel aqueous chemistry for purification of nucleic acids”, page 1218, 1st column, 3rd paragraph; “240-L plasma samples were mixed”, page 1218, 2nd column, 3rd paragraph; “[f]or binding of the nucleic acids, MagPrep® silica particles … were used in this study.  Particles consists of a nucleus of paramagnetic iron oxide coated with silica”, page 1218, 2nd column, 1st paragraph);
washing the adhered nucleic acids and the surface with a first buffer (“washing buffer (WBN) consisted of 0.5 mL of Nonidet P40 … pH 6.8…”, page 1218, 2nd column, 2nd paragraph);
washing the adhered nucleic acids with a second buffer wherein the second buffer has a pH that is equal to or higher than the first buffer (“elution buffer (EB) was 10 mmol/L … pH 8.5…”, page 1218, 2nd column, 2nd paragraph); 
amplifying at least some of the nucleic acids to produce an amplification product (“[f]rom the total eluted volume … 10 L was subjected to HIV-1 PCR and 15 L to HCV PCR, respectively”, page 1220, 1st column, 2nd paragraph); and detecting the amplified product (detection via real time PCR with Ct, see Table 1), wherein the step of contacting the nucleic acids with the surface is performed using an adhesion solution comprising kosmotropic salts (“lysis/binding buffer (TAAN) was prepared by dissolving 3.96 g of ammonium sulfate”, page 1218, 2nd column, 2nd paragraph; “240-L plasm samples were mixed with 760 L of TAAN containing 30 L of bead suspension”, page 1218, 2nd column, 3rd paragraph), and the adhesion solution is free of chaotropic salts and ethanol (“we report on a novel aqueous chemistry for purification of nucleic acids that does not involve use of chaotropic salts or alcohol”, page 1218, 1st column, 3rd paragraph).
With regard to claim 4, the sample being analyzed is a biological sample which is plasma (see above), and the method further comprises lysing the viruses (HIV or HCV) in the biological sample to release unpurified nucleic acids into solution as part of the delivering the nucleic acids into the solid surface (“lysis/binding buffer (TAAN) was prepared by dissolving 3.96 of ammonium sulfate [i.e., kosmotropic salt]…”, page 1218, 2nd column, 2nd paragraph).
With regard to claim 5, the nucleic acids are incubated in room temperature which is between 20-80oC (“solution was homogenized by shaking at room temperature”, page 1218, 2nd column, 2nd paragraph).
With regard to claim 6, the surface is metal oxide (iron oxide, see above).
With regard to claim 8, the lysis is via contact with adhesion buffer which also comprises 0.8 mL of NP-40 (page 1218, 2nd column, 2nd paragraph).
With regard to claim 31, the pathogen is HIV and HCV (see above).
With regard to claim 33, the amplification is performed in a PCR chamber (in a thermocycler, “PCR assays were performed on an ABI Prism 7000 … System”, page 1219, 1st column, 2nd paragraph).
Hourfar et al. do not explicitly teach that the nucleic acid sample is delivered into a microfluidic region comprising a fixed surface to which the lysed, unupurified nucleic acids bind thereto.
Consequently, Hourfar et al. do not explicitly teach that the microfluidic device comprises a silicon microchannel (claim 34), having meanders (claims 35 and 36), with volume of 1.3 L (claim 37). 
Hourfar et al. do not explicitly teach that the sample containing the nucleic acids is heated in the adhesion buffer (claim 9).
Hourfar et al. do not explicitly teach that their process takes less than an hour, or 25 minutes (claim 30, in-part and claim 32).
Jiang et al. teach a microfluidic device which is performs a continuous-flow PCR which has meandering microchannel (continuous-flow PCR amplification was performed by loading the PCR reaction mixture continuously into the microchannels, which were passed through the two temperature zones alternatively for 31 cycles”, page 672, 2nd column, 3rd paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hourfar et al. with the teachings of Jiang et al., thereby arriving at the invention as claimed for the following reasons.
Hourfar et al. explicitly suggest that their method of nucleic acid preparation should be utilized with future automation steps in mind:
“Our bead-based extraction protocol could be easily implemented on a standard pipetting robot without the need for custom-made components.  For separation of the magnetic particles during the process, we placed a magnetic separation module on the worktable.  After the workstation was equipped with extraction reagents and up to 48 plasma samples in 2.0 mL cups, samples could be processed fully automated within ~2 h.  After the extraction, PCR master mixtures were placed on the worktable, and the PCR setup was carried out on the worktable, and the PCR set up was carried out by the robot. The whole procedure markedly reduced the hand-on time needed for extraction and PCR setup compared with manual extraction method” (page 1221, 2nd column)

The automated system employed by Hourfar et al., however, relied upon robotics for manipulation of the sample processing and transfer/operation of the subsequent amplification process.
Based on the recent advancement, one of ordinary skill in the art would have been motivated to employ an established technology of, “lab-on-a-chip,” that is, a microfluidic device which is capable of performing manual tasks which are performed manually.  As demonstrated by Jiang et al., one of ordinary skill in the art would have been fully capable of performing the sample processing of Hourfar et al. and couple the resulting elution products onto a continuous flow PCR amplification means, for the purpose of performing the sample processing to amplification reaction on a single device without the need for a technician to perform each of the steps manually, which would have increased the time required as well as the potential for contamination and error.
“Microfluidics is a technique characterized by dimension in microns and capable of handling liquids of nanoliter or microliter volumes.  In can also integrate microvavlves and pumps to precisely control reagents inside the microchannels, which is ideal for carrying out complicated bioanalyses … the flow-through PCR chip has great potential for the molecular identification of pathogens” (page 617, 2nd column, Jiang et al.) 

Indeed, Jiang et al. also demonstrate fabrication of such a device on silicon mold (page 672, 1st column, 2nd paragraph), having meanders (the serpentining shapes of the microchannel, page 672, 1st column; also Figure 2B(iii)), with channel volume in the microliter range (“all channels have height of 30 m”, page 672, 2nd column).
Jiang et al. teach that the entire step of lysis to PCR result took around 1 hr and 10 minutes (page 674, 1st column).
Given that Jiang et al. was able to produce the result in an expedient manner, one of ordinary skill in the art would have been motivated to optimize the assay of Hourfar et al. on the microfluidic device to perform the entire process in faster, especially given that their method was faster than the traditional means of sample preparations.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
As pointed out in In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), "Claims must be given broadest reasonable construction their language will permit in ex parte prosecution, and applicant who uses broad language runs the risk that others may be able to support the same claim with a different disclosure."  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 2, 2022
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Addition of all of the steps (1min+1 min+1min+30 s+60s+(30x(35s)) = 1min+1min+1min+19min=22 minutes.
        2 Due to a typographical error, claim 4 was not included in the preamble of the rejection in the Non-Final Rejection mailed on January 18, 2022.  However, claim 4 was explicitly rejected on page 15 and therefore, the typographical error was plainly demonstrated.